671 F.2d 908
109 L.R.R.M. (BNA) 3340, 93 Lab.Cas.  P 13,381
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.DECIBEL PRODUCTS, INC., Respondent.
No. 80-1682.
United States Court of Appeals,Fifth Circuit.

Unit A*
April 1, 1982.
Application for Enforcement of an Order of the National Labor relations board.
Elliott Moore, Deputy Assoc.  Gen. Counsel, Michael R. White, Atty., NLRB, Washington, D. C., for petitioner.
Pray, Walker, Jackman, Williamson & Marlar, William D. Toney, Tulsa, Okl., for respondent.
ON PETITION FOR REHEARING
Before THORNBERRY and COLEMAN, Circuit Judges.**
PER CURIAM:


1
Upon consideration of the petition for rehearing en banc filed in this cause, the panel, on its own motion, vacates the opinion rendered in this case, and reported at 657 F.2d 727 (1981), and the cause is remanded to the National Labor Relations Board for reconsideration in the light of National Labor Relations Board v. North Electric Company, Plant No. 10, 644 F.2d 580 (6 Cir., 1981).


2
REMANDED.



*
 Former Fifth Circuit case, Section 9(1) of Public Law 96-452-October 14, 1980


**
 Due to his death on December 22, 1981, Judge Ainsworth did not participate in this decision.  The petition for rehearing is being decided by a quorum.  28 U.S.C. § 46(d)